DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 0131 delete “of a”. Paragraph 0141 line 6 delete “may comprise”. Paragraph 0165 line 3 delete “DSUs” and replace it with --DCUs--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barbour (US 2020/0051184).
With respect to claim 1, Barbour discloses a method comprising: receiving a fuel gas stream comprising a fuel gas associated with a gas profile, the fuel gas having a heat value of at least about 1,000 Btu/scf; and generating, from the fuel gas stream, a high-voltage electrical output associated with a first voltage (figures 1 and 2 discloses power generating modules couple to a generator to produce power, paragraph 0067. Note that the power generation system receives natural gas); and transforming the high-voltage electrical output into a low-voltage electrical output associated with a second .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbour (US 2020/0051184) in view of TORVUND (US 2020/0006938).
With respect to claim 2, Barbour discloses a method according to claim 1; except for wherein: the high-voltage electrical output is from about 70 kW to about 2 MW; and the first voltage is from about 480 V to about 4.16 kV.
TORVUND discloses a 25 MW gas turbine 68 and a 5 MW that produce voltages in the ranges of 400V to 11 kV, see figure 2.
It would have been obvious to a person having ordinary skill in the art to have modify Barbour and include a turbine generator that produces a desired wattages and 
With respect to claims 3, 10, Barbour in view of TORVUND disclose a method according to one of the claims, wherein the second voltage is from about 208 V to about 240 V.  Paragraph 0067 discloses providing voltages of 102V and 208V, thus it would have been obvious to have provided a required voltage for the system.
With respect to claim 4, Barbour in view of TORVOUND disclose a method according to claim 1, wherein the plurality of distributed computing units comprises at least about 200 distributed computing units.  Figure 6 discloses a mobile data center and the use of a ship container of different sizes, paragraph 0065.  Barbour discloses providing mining processor on racks and shelving units.  Thus it would have been obvious to have provided any number of computing units to perform a desired task.
With respect to claims 5, 7, Barbour in view of TORVOUND disclose a method according to one of the claims, wherein said generating comprises consuming from about 50 Mscf to about 100 Mscf of fuel gas per day and from about 100 Mscf to about 500 Mscf of fuel gas per day.  Barbour and TORVUND discloses the use of generators that use natural gas, thus it would have been obvious to have use a generator that consume a desired amount of gas per day.
With respect to claim 6, Barbour in view of TORVOUND disclose a method according to claim 1; except for, wherein: the high-voltage electrical output is from about 1 MW to about 2 MW; the first voltage is about 480 V; and the plurality of distributed computing units comprises at least about 400 distributed computing units.  Figure 6 
TORVUND discloses a 25 MW gas turbine 68 and a 5 MW that produce voltages in the ranges of 400V to 11 kV, see figure 2.
It would have been obvious to a person having ordinary skill in the art to have modify Barbour and include a turbine generator that produces a desired wattages and voltage that meet a load, for example.  And it would have been obvious to have provided any number of computing units to perform a desired task. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 8, Barbour in view of TORVOUND disclose a method according to claim 7, further comprising: powering, via the low-voltage electrical output, a second plurality of distributed computing units.  Figure 4 and 6 discloses a computing system provided in a shipping container with its respective transformation modules; thus it would have been obvious to have provided a second shipping container with second plurality of distributed computing units, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St.  Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 9, Barbour discloses a method according to claim 1; except for, wherein: the high-voltage electrical output comprises from about 2 MW to about 30 MW; and the first voltage is from about 4.16 kV to about 12 kV.

It would have been obvious to a person having ordinary skill in the art to have modify Barbour and include a turbine generator that produces a desired wattages and voltage that meet a load, for example. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 11, Barbour and TORVUND disclose a method according to one of the claims; except for, wherein the plurality of distributed computing units are adapted to mine a crypto currency.
Barbour discloses providing computing system/mining processor for purpose of receiving and transmitting data to mine for digital currency, paragraph 0063.
Thus it would have been obvious to have used the computing system/mining processors to mine crypto currency, for example.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 13-14 of U.S. Patent No. 10,862,309. Although the 
With respect to claim 1, claim 1 of U.S. Patent 10,862,309 discloses all the limitations of claim 1.
With respect to claim 2, claim 2 of U.S. Patent 10,862,309 discloses all the limitations of claim 2.
With respect to claim 3, claim 3 of U.S. Patent 10,862,309 discloses all the limitations of claim 3.
With respect to claim 4, claim 4 of U.S. Patent 10,862,309 discloses all the limitations of claim 4.
With respect to claim 5, claim 5 of U.S. Patent 10,862,309 discloses all the limitations of claim 5.
With respect to claim 6, claim 6 of U.S. Patent 10,862,309 discloses all the limitations of claim 6.
With respect to claim 7, claim 7 of U.S. Patent 10,862,309 discloses all the limitations of claim 7.
With respect to claim 8, claim 8 of U.S. Patent 10,862,309 discloses all the limitations of claim 8.
With respect to claim 9, claim 10 of U.S. Patent 10,862,309 discloses all the limitations of claim 9.
With respect to claim 10, claim 13 of U.S. Patent 10,862,309 discloses all the limitations of claim 10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836